Case: 17-13625   Date Filed: 03/15/2018   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 17-13625
                          Non-Argument Calendar
                        ________________________

               D.C. Docket No. 6:17−cr−00076−RBD−TBS−1


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus


JAIME VALENCIA-AREVALO,
a.k.a. Jaime Arevalo,
a.k.a. Jamie Enrique Arevalo,                             Defendant-Appellant.
                          ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                              (March 15, 2018)

Before TJOFLAT, JORDAN and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 17-13625    Date Filed: 03/15/2018   Page: 2 of 2


      Meghan Ann Collins, appointed counsel for Jaime Valencia-Arevalo in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Valencia-Arevalo’s conviction and sentence is AFFIRMED.




                                         2